Title: To Thomas Jefferson from William DuVal, 12 May 1824
From: DuVal, William
To: Jefferson, Thomas


Dear Sir
Buckingham
May 12th 1824
Your favor of the 10th of April last I heard was at Majr Floods P: Office I sent there and obtained it, Sunday night last Since the Establishment of a Post Office a little to the West of my Residence, called Oakville Post Office, my News Papers & Letters are sent there—I do not recollect to have seen but one Letter from you to Judge Wythe that was dated at Paris. In which you informed him that you sent him some Book, that Mr Wythe could conveniently obtain in America. The diction & the Sentiments were highly Pleasing to me I have put it away among My Papers. It was a letter of Friendship—I never saw any Copy of any letter from him to you—I am satisfied if any Correspondence between you, required Secrecy, that he destroyed them. I am certain that no Man ever loved his own Son more sincerely than he did you, & I believe your Attachment was equal to his Affection for you—I have enclosed to Mr Wirt my Letter which you be pleased to Read & seal it & then If you please enclose it to himYou do not know what pleasure it would afford me if you would call and Rest Yourself here on your way to or from Poplar Forest—I expect to be in Richmond about the 8th of June for about 14 days. May is a pleasant Month to travel in as the Weather is warm not too much soI am Dr Sir with sincere  and Respec Yr mo: obt ServWilliam DuVal